            Case 1:21-cv-01220-EPG Document 4 Filed 08/16/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                       UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10
11   JAMES ANTHONY RITENOUR,                              Case No.: 1:21-cv-01220-EPG
12                         Plaintiff,                     ORDER DIRECTING E-SERVICE AND STAYING
                                                          CASE PURSUANT TO GENERAL ORDER 615
13           v.
14   COMMISSIONER OF SOCIAL SECURITY,
15                         Defendant.
16
17           Plaintiff James Anthony Ritenour, proceeding through counsel, filed this action seeking
18   judicial review of an administrative decision of the Commissioner of Social Security denying the
19   Plaintiff’s claim for disability benefits under the Social Security Act. Plaintiff has paid the applicable
20   filing fee in full.
21           IT IS HEREBY ORDERED that:
22           1. Service on the Commissioner of Social Security shall proceed under the Court’s E-Service
23                program as follows: The Clerk of Court shall deliver to the Commissioner of Social
24                Security Administration and the United States Attorney’s Office at their designated email
25                addresses a notice of electronic filing of the action along with the summons and complaint.
26                The Commissioner has agreed not to raise a defense of insufficient service of process if
27                provided with notice of a complaint as detailed in this order. This order is not intended to
28                prevent parties from making any other motions that are appropriate under the Federal Rules
                  of Civil Procedure.
          Case 1:21-cv-01220-EPG Document 4 Filed 08/16/21 Page 2 of 2


 1        2. The parties are hereby notified that, pursuant to General Order Number 615, this action has
 2              been stayed pending filing of the administrative record. See E.D. Cal. G.O. No. 615 at 6,
 3              10.
 4
 5   IT IS SO ORDERED.
 6
       Dated:     August 16, 2021                            /s/
 7                                                    UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
